Citation Nr: 0307510	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  01-08 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a substantive appeal was timely filed with 
respect to the denial of entitlement to service connection 
for hypertension.

2.  Entitlement to a compensable rating for bursitis of the 
right hip.

3.  Entitlement to a compensable rating for degenerative 
joint disease of the cervical spine.

4.  Entitlement to a compensable rating for residuals of a 
right spontaneous pneumothorax, status post thoracoscopy with 
bleb resection and mechanical pleurodesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
September 1984 to January 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision from the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which assigned initial noncompensable 
evaluations for bursitis of the right hip, degenerative joint 
disease of the cervical spine, and residuals of a right 
spontaneous pneumothorax, status post thoracoscopy with bleb 
resection and mechanical pleurodesis, after granting service 
connection for these disabilities.

In a statement received in May 2002, the veteran has raised 
the matter of entitlement to service connection for a 
psychiatric disability, to include post-traumatic stress 
disorder.  That matter is referred to the RO for appropriate 
action.

The issues of entitlement to a compensable rating for 
bursitis of the right hip, degenerative joint disease of the 
cervical spine, and residuals of a right spontaneous 
pneumothorax, status post thoracoscopy with bleb resection 
and mechanical pleurodesis are discussed in the remand that 
follows the order section of this decision.




FINDINGS OF FACT

1.  On July 17, 2000, the RO notified the veteran of the 
denial of entitlement to service connection for hypertension.

2.  The RO issued a statement of the case on the issue of 
entitlement to service connection for hypertension on August 
30, 2001.

3.  The matter of entitlement to service connection for 
hypertension was not thereafter addressed in any 
communication from the veteran or her representative until 
May of 2002, when it was addressed at a hearing on appeal 
before the undersigned.


CONCLUSION OF LAW

A timely substantive appeal with the RO's July 2000 rating 
decision denying entitlement to service connection for 
hypertension has not been received.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  Proper completion and filing of a substantive 
appeal are the last actions the appellant needs to take to 
perfect an appeal.  38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. §§ 7105, 7108.

Analysis

The facts of this case are not in dispute.  The RO denied 
entitlement to service connection for hypertension in a 
rating decision dated in July 2000 and notified the veteran 
of that determination and of her appellate rights by letter 
dated July 17, 2000.  The RO accepted correspondence received 
in April 2001 as a timely notice of disagreement on the 
matter and issued a relevant statement of the case 
August 30, 2001.  At that time the RO clearly advised the 
veteran of the need to file a formal appeal to the Board and 
provided her with a VA Form 9.  On October 1, 2001, the RO 
received a completed VA Form 9 in which the veteran discussed 
the issues of entitlement to a compensable ratings for 
bursitis of the right hip, degenerative joint disease of the 
cervical spine, and residuals of a right spontaneous 
pneumothorax, status post thoracoscopy with bleb resection 
and mechanical pleurodesis.  A review of that Form 9 and the 
veteran's attached statement fails to reveal any arguments 
relevant to hypertension or otherwise include reference to 
such disability or indicate an intent to include hypertension 
among the issues she was appealing.  

The issue of entitlement to service connection for 
hypertension was next raised at the time of the veteran's May 
2002 hearing before the undersigned.  Although the 
undersigned accepted testimony relevant to that issue, the 
veteran was specifically advised that the timely receipt of a 
substantive appeal on the matter was in question.  To the 
extent the veteran desired the hearing transcript to be 
considered her substantive appeal, the Board notes that the 
period for submission of a timely substantive appeal expired 
long before May 2002.  A review of the claims file reveals 
that no other written communication from either the veteran 
or her representative addressing hypertension was received 
within 60 days of the August 30, 2001, statement of the case.

In January 2003, the Board notified the veteran and her 
representative of the above, and provided them an opportunity 
to submit evidence or argument showing that a timely 
substantive appeal had been filed.  Neither she nor her 
representative has responded.

In sum, the August 30, 2001, statement of the case was issued 
more than one year after initial notification of the RO's 
denial of service connection for hypertension and no 
substantive appeal on that matter was received within 60 days 
following issuance of the August 2001 statement of the case.  
Therefore, the Board must conclude that the veteran has not 
perfected her appeal with the submission of a timely 
substantive appeal and the Board has no jurisdiction to 
decide this appeal.



ORDER

A timely substantive appeal not having been received, the 
appeal for entitlement to service connection for hypertension 
is dismissed.


REMAND

The veteran is claiming entitlement to compensable 
evaluations for three service-connected disabilities.  A 
review of the claims file, to include the transcript of the 
veteran's May 2002 hearing, reflects that the veteran is 
pursuing vocational rehabilitation training, and that she 
continues to receive treatment through the Pittsburgh, 
Pennsylvania VA Healthcare system for her disabilities.  The 
vocational rehabilitation folder has not been associated with 
the claims folder, and additional pertinent VA treatment 
records may also be available.  The veteran's representative 
has additionally identified post-service treatment and/or 
evaluation through Bethesda Naval Hospital.  The post-service 
Bethesda Naval Hospital records associated with the claims 
file currently are limited to entries dated in August 1999.  
Finally, the last VA examinations of the veteran's pulmonary, 
right hip and cervical spine disabilities were conducted in 
October 1999.  Remand to associate additionally pertinent 
evidence and to obtain more current examination findings are 
thus necessary to ensure the veteran's disabilities are 
properly evaluated on appeal.  

The veteran's service-connected cervical spine disability has 
been characterized by the RO as degenerative joint disease.  
The medical evidence, to include the report of the initial VA 
examination and the report of a June 2002 magnetic resonance 
imaging study, also indicates, however, involvement of the 
cervical discs.  The record further reflects the veteran's 
ongoing complaints of neurologic symptoms affecting her upper 
extremities.  Thus, it appears that 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 is potentially applicable to the 
veteran's rating claim.  

Moreover, effective September 23, 2002, the regulation 
governing the evaluation of intervertebral disc syndrome, 
38 C.F.R. § 4.71a, Diagnostic Code 5293, was revised.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code now provides for the evaluation of 
intervertebral disc syndrome (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  

The Board also notes that the veteran alleges that the 
scarring from her in-service pulmonary surgery is tender and 
painful.  During the pendency of the veteran's appeal, the 
regulation governing the evaluation of diseases of the skin 
was revised, effective August 30, 2002.  
See 67 Fed. Reg. 49,590-96 (July 31, 2002); see also 
corrections at 67 Fed. Reg. 58,448 (September 16, 2002).  The 
revisions include changes affecting the evaluation of scars, 
to include the evaluation to be assigned based on motion 
limitation, pain, or other functional limitations 
attributable to scarring.  

The veteran has not been notified of the changes in law 
affecting the evaluation of scarring or disc impairment, nor 
has the RO considered the revised criteria in its 
adjudication of the veteran's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In light of these circumstances, this case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
request her to identify the approximate 
dates of post-service treatment at the 
Bethesda Naval Hospital, particularly 
ascertaining the existence of any 
relevant records other than those dated 
in August 1999, which are already 
associated with the claims file.  The RO 
should obtain any identified records.  

2.  The RO should also request the 
veteran to identify any other non-VA 
health care providers who have treated or 
evaluated her for any of the disabilities 
at issue since service discharge.  After 
securing any necessary authorization, the 
RO should obtain identified records.  

3.  In any case, the RO should ensure 
that all relevant records of VA treatment 
or evaluation are associated with the 
claims file, specifically progress notes, 
clinical notations, reports of diagnostic 
testing, hospital summaries or outpatient 
entries dated from July 2001 to the 
present.

4.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

5.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to the service-connected 
right hip and cervical spine 
disabilities.  

The claims file must be made available to 
and reviewed by the examiner and the 
completed examination report should 
reflect review of relevant evidence.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should identify any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use of the 
cervical spine and right hip should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
of the cervical spine or right hip on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the disc 
disease should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.

The rationale for all opinions expressed 
should be provided.

6.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of all 
impairment due to service-connected 
residuals of a right spontaneous 
pneumothorax, status post thoracoscopy 
with bleb resection and mechanical 
pleurodesis.  

The claims file must be made available to 
and reviewed by the examiner and the 
completed examination report should 
reflect review of relevant evidence.  

All indicated studies, to include 
pulmonary function tests, should be 
performed.  The following pulmonary 
function test results are required.
(1) Forced Expiratory Volume (FEV-
1), as a percentage of predicted 
value; 
(2) Ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), as a 
percentage of predicted value; 
(3) Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single 
Breath Method [DLCO(SB)], as a 
percentage of predicted value; 
(4) Maximum oxygen consumption, in 
milliliters/kilogram/minute (with 
cardiorespiratory limit).
In addition, the examiner should 
specifically address whether the veteran 
has cor pulmonale (right heart failure); 
right ventricular hypertrophy, pulmonary 
hypertension, and/or episodes of acute 
respiratory failure.  In addition, the 
examiner should state whether the veteran 
requires oxygen therapy.  The examiner 
also should describe the size and 
appearance of each scar due to the 
veteran's in-service pulmonary surgery 
and indicate whether there is any visible 
or palpable tissue loss; whether any scar 
is elevated or depressed on palpation or 
adherent to the underlying tissue; 
whether and over how much area of the 
skin is hypo-or hyper-pigmented; whether 
and over how much area of the skin 
texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.); and whether and over 
how much area of the skin is indurated 
and inflexible.  The examiner should also 
describe any restrictions on activities 
due to scarring attributable to in-
service pulmonary surgery.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed must also be provided.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the rating issues 
on appeal.  The RO should include 
consideration of the former and revised 
criteria for evaluating intervertebral 
disc syndrome and scars, and also include 
consideration of the propriety of staged 
ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
benefits sought are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the recent 
regulatory amendments pertinent to the 
evaluation of intervertebral disc 
syndrome and to scars, a recitation of 
the evidence considered in re-
adjudicating the claims, and the reasons 
and bases for the determination as to the 
propriety of the assigned ratings.  The 
veteran and her representative should be 
given the appropriate period of time to 
respond to the supplemental statement of 
the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required on the part of the 
veteran or her representative until further notice is 
received.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


